Citation Nr: 0525494	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  97-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, to include prostatitis and urethritis.

2.  Entitlement to service connection for sexual dysfunction.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In April 1997, the RO held that new and material evidence had 
not been submitted to reopened the claims for service 
connection for circumcision, prostatitis, neurotic reaction, 
and urethritis.  The veteran duly appealed.  The matters were 
certified to the Board and, in a January 2005 decision, the 
Board held that new and material evidence had been presented 
to reopen the claims of entitlement to service connection for 
a genitourinary disorder, including prostatitis and 
urethritis, and a psychiatric disorder.  At that time, the 
Board also remanded the matters for additional evidentiary 
development. 


FINDINGS OF FACT


1.  The veteran does not have a genitourinary disorder, to 
include prostatitis and urethritis, attributable in any way 
to service.

2.  The veteran does not have sexual dysfunction attributable 
in any way to service.

3.  The veteran does not have a psychiatric disorder 
attributable in any way to service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for genitourinary 
disorder, to include prostatitis and urethritis, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for service connection for sexual 
dysfunction have not been met.    38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are November 2003 and April 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in February 1997, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in November 2003 
and April 2004.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records and VA 
treatment records.  

Additionally, the RO sought to provide VA examinations, 
pursuant to the January 2005 Board remand, and the Appeals 
Management Center notified the veteran of such in a March 
2005 letter.  According to another letter in the file, the 
veteran was notified of a March 15, 2005, and a March 22, 
2005, VA examinations at Sherman Oaks Urologic Medical Group, 
Inc., in Sherman Oaks, California.  The veteran did not show 
for the scheduled appointments.  The claims file does not 
contain evidence that the veteran's address of record is no 
longer valid.  If the veteran moved, or had another 
justification for missing his medical appointment, he is 
obligated to inform VA of this information.  Moreover, the 
veteran's representative on his VA Form 646 has not requested 
that the veteran be rescheduled for his examinations.  
Therefore, 38 C.F.R. § 3.655 instructs that failure to report 
for VA examination scheduled in conjunction with an original 
compensation claim requires that the claim shall be rated 
based on the evidence of record.  As such, VA discharged its 
duty to assist in the development of the claim, and provide a 
VA examination.

In view of the foregoing, the Board finds that it is 
appropriate to proceed with consideration of the veteran's 
appeals based on the evidence of record.  See 38 C.F.R. §§ 
3.159(c)(4), 3.655 (2004).


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.          
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




III.  Analysis

1.  Genitourinary Disorder, Prostatitis and Urethritis

Service medical records document that the veteran underwent a 
circumcision in February 1956.  The veteran elected 
circumcision due to recurrent eczematous reaction under the 
foreskin of the glans penis.  The veteran's postoperative 
course was uneventful except for two small superficial areas 
of wound infection; however, these were well healed by March 
1956.  In March 1956, the veteran was diagnosed as having non 
specific urethritis.  The veteran was diagnosed as having 
urethritis, chronic, nonvenereal, anterior due to 
Staphylococcus aureus in July 1956.   In August 1956, the 
veteran was diagnosed as having prostatitis, chronic, due to 
non-specific Staphylococcus and Streptococcus and he was also 
diagnosed as having urethritis, chronic, nonvenereal, 
anterior due to Staphylococcus and Streptococcus.  The 
urethritis resurged in January 1957 and in April 1958.  In 
March 1957, the veteran was treated for chronic prostatitis.  
In June 1957, the veteran submitted with complaints of 
persistent itching at meatus and inside the urethra; 
examination revealed a small meatus.  At that time, 
urinalysis, panendoscopy, and cystoscopy were all negative.  
The examiner noted that there was a chance that trichomonas 
was the cause.  The veteran's October 1957 separation 
examination documented complaints of constant stinging on 
urination following the circumcision. 

In March 1958, the veteran presented for a VA examination.  
The veteran presented with complaints of itching in the 
distal urethra but stated he had not had any discharge for 
six months.  The examiner's noted a neat circumcision scar 
and normal prostate.  

In August 1997, the veteran presented testimony at a regional 
office hearing.   He related that he experiences burning 
upon, urination, occasional blood in his urine, and itching.  
He also related that his prostate was swollen.  

As noted above, consistent with VA's duty to assist the 
veteran, the Board remanded this matter in January 2005 to 
afford him the opportunity to appear at a VA medical 
examination for the purposes of determining whether he had a 
current genitourinary disorder that was related to his period 
of service.  The veteran, however, did not report.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2004).  Pursuant to 38 C.F.R. § 3.655 (2004), when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination or re-examination and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.

The provisions of 38 C.F.R. § 3.655 are nondiscretionary.  In 
view of the veteran's refusal to report for a VA medical 
examination, the Board must adjudicate this claim based on 
the evidence of record.

In that regard, as noted above, service connection is only 
warranted where a veteran is shown to have a chronic 
disability resulting from in-service injury or disease.    38 
C.F.R. § 3.303.  The Board acknowledges that the veteran did 
undergo a circumcision in service and had subsequent bouts of 
urethritis and prostatitis; however, there is no medical 
evidence of record of a chronic disorder.  The veteran's 
treatment for any genitourinary disorder was many years after 
his period of service.  Moreover, there is no medical 
evidence of a nexus to service.   Accordingly, the veteran's 
claim is denied


2.  Sexual Dysfunction

Service medical records are silent as to complaints of sexual 
dysfunction.  It is noted VA treatment records do reveal 
complaints of difficulty with erections, in March 1997, even 
after discontinuing use of methyclothiazide.  

In this case, the record contains absolutely no indication 
that the veteran's has a current sexual dysfunction that is 
causally related to his active service, or any incident 
therein, including the veteran's circumcision.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for residuals, left shoulder 
dislocation.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


3.  Psychiatric Disorder

Service medical records reveal a single entry of neurotic 
reaction in January 1955.  The veteran's October 1957 
separation examination did document complaints of worrying 
the past year; however, the veteran had not received 
treatment or sequela. 

In March 1958, the veteran presented for a VA examination.  
The veteran submitted that he felt nervous and worried about 
his conditions particularly that the urethral discharge would 
return.  Otherwise, the veteran stated that he felt fine.  
The veteran offered no further complaints and showed no 
psychotic or psychoneurotic manifestations.  The examiner 
assessed that the veteran appeared to be an immature and 
dependent individual.  Neurological examination was entirely 
negative.  The examiner concluded that no psychiatric or 
neurological disease was found.  

VA treatment records reveal that the veteran was diagnosed 
with adjustment disorder with anxious features in January 
1996.  In April 1996, the assessment was adjustment disorder 
with anxious and depressed features.  In August 1996, the 
assessment was adjustment disorder with anxious and depressed 
features, marital difficulty.

In August 1997, the veteran presented testimony at a regional 
office hearing.  He testified that he had not received 
psychiatric treatment until 1994.  Prior to that he alleged 
that VA doctors had recommended mental help because he was 
always nervous and apprehensive.  

Again, in order to establish service connection for the 
claimed disorder, the following must be present: Medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In this case, the record contains 
absolutely no indication that the veteran's has a current 
psychiatric disorder is causally related to his active 
service, or any incident therein.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a genitourinary disorder, to include 
prostatitis and urethritis is denied.

Service connection for sexual dysfunction is denied.

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


